 CARITAS GOOD SAMARITAN MEDICAL CENTER 61Caritas Good Samaritan Medical Center and SEIU, Local 767, Hospital Workers Union, AFLŒCIO.  Case 1ŒCAŒ39471 September 8, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On September 12, 2002, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a sup-porting brief.1The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally chang-ing the bargaining unit employees™ health insurance, without first bargaining with the Union.2  In its defense, the Respondent asserts, inter alia, that the case should be deferred to the grievance-arbitration procedure contained in the parties™ collective-bargaining agreement.  For the reasons stated herein, we agree with the Respondent that deferral is appropriate. Facts The Union represents two units of the Respondent™s employees: the technical unit and the service clerical unit.  For the past 6 years, the Union has been the exclu-sive bargaining representative for the technical unit, and it has represented the service clerical unit for 3 years.  In November 2000, the Union and the Respondent began negotiating the current contract.  In approximately Sep-tember 2001, the parties agreed to and signed a new con-tract (the Agreement).  The Agreement is effective Janu-ary 1, 2001, through December 31, 2003, for the techni-cal unit and is effective January 1, 2001, through De-cember 31, 2004, for the service clerical unit.                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 As discussed infra, there were essentially three changes: (1) a change in copay, i.e., the money that employees must pay the health care provider; (2) a change in benefits covered by insurance; and (3) a change in premiums to be paid, respectively, by employees and the Respondent.  Changes 1 and 2 were set forth in a memo of September 10, 2001.  Change 3 was set forth in that memo and in appendix B, ostensibly a part of the collective-bargaining agreement. The Agreement provides employees with health bene-fits.  The Respondent contributes a certain amount to cover the costs of insurance premiums, and the employ-ees contribute the remainder.  The employee contribu-tions are made through deductions made from the em-ployees™ weekly pay.  In addition, employees pay a co-pay at the time services are rendered.  The Respondent has two insurance providers: Harvard/Pilgrim Health Care and Tufts Health Plan.  It is undisputed that, during negotiations for the new Agreement, neither party pro-posed or discussed any changes or amendments to the existing health benefit plans. Section 10.1 of the Agreement provides the following language under the caption titled Health Insurance: Workers who are authorized to regularly work twenty-four hours or more per week may participate in the Medical Center™s health insurance plans on the same terms and conditions as offered to the other workers of the Medical Center applicable to said health insurance plans.  The Medical Center agrees to bargain with the Union before implementing any changes to said plans and not to lower the Medical Center™s contributions to the plans which are outlined in Appendix B. Such language is identical to that contained in prior con-tracts.  Appendix B is a chart indicating the amount of the employees™ weekly paycheck deductions used for health care coverage. After the parties signed the Agreement, the Respon-dent, on September 10, 2001,3 distributed a memo to all its employees, the subject of which was ﬁMedical and Dental Renewal Rates and Plan Changes.ﬂ  The memo highlighted the changes, effective October 1, that would be made to both health plans.  Specifically, those changes are as follows: the copays under the Tufts plan for office visits increased from $3 to $8, from $25 to $50 for emergency room visits, and from $0 to $100 for inpa-tient treatment.  Under the Harvard/Pilgrim Health Plan, copays for office visits increased from $10 to $15, and emergency room copays increased from $30 to $75.  Fur-ther, under the Harvard/Pilgrim Plan, the memo notes a decrease in the number of days an employee can receive physical, speech, or occupational therapy, and an in-crease in the copays for durable medical equipment and prosthetic equipment. In addition to the above changes, the memo announced an increase in the employees™ weekly paycheck deduc-tions.  Specifically, in comparison with that contained in the most recent contract, the individual rate for the Har-vard/Pilgrim Health Care increased approximately $2 per week, and the family rate increased $4 to $6 per week,  3 All subsequent dates are 2001 unless otherwise indicated. 340 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62depending on whether the employee was full or part-
time.  These changes in payro
ll deductions are consistent 
with appendix B as it appears 
in the current contract.  
However, that appendix B was not physically a part of 
the contract when it was signed on September 1, prior to 
the Respondent™s issuance of the September 10 memo 
announcing the changes.  In
explicably, when the Union 
later assembled the contract for printing, it included the 
rates in the September 10 memo in appendix B.  In the 
instant case, the Union relies on the prior appendix B, 
which was effective October 1, 2000. 
The Union™s representative, Mary Ellen Leveille, did 
not learn of or see a copy of the September 10 memo 
until approximately October 24, when a union chairper-
son gave her a copy.  On either October 25 or October 
26, Leveille called the Employer™s director of human 
resources, Sarah Jackson, and asked about the memo and 
the changes to the health plans.  Leveille informed Jack-

son that Leveille knew nothing about these changes, to 
which statement Jackson responded ﬁmea culpa.ﬂ  Jack-
son did not offer any reason for the alleged action and 
simply apologized to Leveille.  Jackson then sent 
Leveille a copy of the memo. 
Article 25 of the Agreemen
t also contains a zipper 
clause, which reads:  This Agreement incorporates the entire understanding 
of the parties on all issues which were or could have 
been the subject of negotiations and disposes of all is-
sues between the parties.  The Union acknowledges 
that during the negotiations which resulted in the 
Agreement, it has the unlimited right and opportunity 
to make demands and proposals with respect to all 
proper subjects of collective bargaining, that all sub-
jects have been discussed and negotiated, and that the 
agreements contained in this Agreement were arrived at 
after free exercise of such rights and opportunities.  The 
Union, therefore, voluntarily and without qualifica-
tions, waives any rights it may have had in this respect 
and agrees that the Medical Center shall not be obli-
gated to bargain collectively with regard to any subject 
or matter referred to or covered by this Agreement or 
with regard to any subject or matter not covered or re-
ferred to in this Agreement, whether or not the subject 
or matter was within the knowledge or contemplation 
of the Union at the time it negotiated or signed this 
Agreement. 
 Finally, the Agreement™s grievance and arbitration sec-
tion set forth in Article 18 applies ﬁ[i]n the event of a 
controversy concerning the meaning or application of 
any provision of 
this Agreement.ﬂ Judge™s Decision 
The judge rejected the Employer™s contention that the 
instant case should be deferred to arbitration.  In doing 
so, the judge noted that the contract language regarding 
health benefits and what the employees were expected to 
pay under the contract for insurance benefits was clear 
and unambiguous.  The judg
e specifically found that 
appendix B ﬁclearly identifie
[d]ﬂ the amount of employ-
ees™ weekly deductions and that the ﬁspecific languageﬂ 
in appendix B addressed wh
at the Agreement required 
the employees to pay under the health plan.
4  Given the 
clarity of the contract language, the judge determined 

that the expertise of an arbitrator was not required to in-
terpret the language to establish whether the Respondent 
violated the Act.  The judge th
en went on to decide that 
the Respondent violated Section 8(a)(5) by unilaterally 
changing the employees™ health benefits without provid-
ing the Union notice and an opportunity to bargain over 
the changes. 
Discussion 
In Collyer Insulated Wire
, 192 NLRB 837 (1971), the 
Board established the general rule that it would refrain 
from adjudicating an unfair labor practice issue that 
arises from the parties™ co
llective-bargaining agreement 
if the agreement provides for arbitration as the method of 
resolving disputes over the meaning of its provisions.  
The Collyer
 decision identified the factors it would con-
sider in determining whether a dispute is appropriate for 
deferral to arbitration.  The Board held that it would de-
fer when (1) the dispute arises
 within the confines of a 
long and productive collective-bargaining relationship; 
(2) no claim is made of employer animosity to the em-
ployees™ exercise of protected rights; (3) the employer 
has asserted its willingness to arbitrate the dispute; (4) 
the parties™ contract provides for arbitration in a very 
broad range of disputes; and (5) the dispute is well suited 
to resolution by arbitration.  Id. at 841Œ842. 
An application of the 
Collyer
 factors to the case at hand shows that deferral is appropriate.  Here, the Re-

spondent and the Union have enjoyed a bargaining rela-
tionship for at least 6 years. 
 There is no claim of ani-
mosity on the part of the Respondent toward the employ-
ees™ exercise of their protected rights.
  The Respondent 
has expressed its willingness to arbitrate the dispute, of-
fering to waive any timeliness issue.  Moreover, the arbi-
tration clause, by its language, provides for arbitration in 
a broad range of disputes, including, no doubt, the instant 
                                                          
 4 It is not clear whether the judge
 was referring to the revised appen-
dix B or the prior one. 
 CARITAS GOOD SAMARITAN MEDICAL CENTER 63dispute.
5  Most importantly, the instant dispute is well 
suited to resolution by arbitration because the meaning of 
the contract is at the heart of the dispute. 
The issue in this case is whether the Agreement is free 
from ambiguity so as to make arbitration unnecessary.  In 

our view, it is not. 
With respect to the change in premiums, the Agree-
ment provides, inter alia, that the Respondent will bar-

gain before implementing any change to said plans.  
However, the Respondent plausi
bly argues that this pro-
vision refers to a change from one plan to another, not a 
change in an existing plan.
 Our colleague says that provision refers both to 
changes from one plan to another and to changes in a 
plan.  That 
may be correct, but that is classically a matter 
of contract interpretation, i.
e., grist for an arbitrator™s 
mill. 
Our colleague also says that it is not reasonable to 
suppose that the Union would want to bargain about sub-
stituting one plan for another, and yet not seek to bargain 
about changes in an extant plan.  We do not agree.  The 
former change can involve changes in many matters, e.g., 
coverage, premiums, benefits, and promptness of pay-
ments.  Thus, a union would be particularly concerned 

about such a change.  We 
also disagree with our col-
league™s speculation that a union would ﬁundoubtedlyﬂ 
be concerned about any change 
in an extant plan, and her 
assertion that the Union ﬁclearlyﬂ did not intend to ex-
clude changes in specific aspect
s of an existing plan from 
the prohibition against unilateral changes.  We find that 
the concerns and intent of the Union, and how they might 
have been reflected in the 
agreement reached
 in bargain-ing, are not at all clear and, 
rather than engaging in con-
jecture, we leave these matters 
for an arbitrator to decide. 
In support of its position, the Respondent points to 
bargaining history and past practice.  More specifically, 

the Respondent points out that, under this language, the 
parties have bargained in the past only with respect to a 
change in carriers. 
Our colleague seeks to refu
te the Respondent™s argu-
ment by pointing to the 2000 bargaining over health in-

surance coverage.  However, that bargaining involved the 
Respondent™s change from a commercial health mainte-
nance organization to a self-insured designated provider 

plan.  Union representative Mary Leveille testified that, 
at the same time, the parties discussed changes in the 
monthly premiums listed in appendix B of the existing 
                                                          
 5 The Agreement™s grievance provisions require an employee to file 
a grievance in order for the dispute to proceed to arbitration.  The lack 
of such a grievance in the case at hand is immaterial, however, as the 
filing of a grievance is not a prerequisite to deferral.  
Urban N. Patman, 
Inc.
, 197 NLRB 1222 (1972). 
contract.  There is no eviden
ce that the parties even dis-
cussed the coverage, copays to providers, or other ele-
ments of preexisting plans.   Thus, the parties™ bargaining 
in 2000 is consistent with the interpretation of the con-
tract language urged by the Respondent, i.e., that the 
parties have only bargained when there was a change 
from one plan to another.  When there was such a basic 

change, the parties also ﬁdiscu
ssedﬂ other related matters.  
The parties™ discussion of premiums on the one occasion 
when they were negotiating a change from one plan to 
another does not necessarily demonstrate an intent to 
bargain over premiums, or a history of doing so, in the 
absence of such a basic change.  Moreover, the record 
does not show that the parties bargained over coverage or 
copays of an existing plan in 2000 or at any other time. 
Our colleague argues that 
the Union™s acquiescence to 
prior changes is not a waiver.  It may not be, but it at 

least sheds some light on the meaning of contract terms 
in existence at the time
 of the acquiescence. 
The contract also says that the Respondent will not 
lower its contributions to the plans, ﬁwhich are outlined 

in Appendix B.ﬂ  However, the instant case does not in-
volve a lowering of employer contributions.  It involves a 
raising of employee contributions.  In addition, it may 

well be that the Union, by assembly of the document, 
agreed to the new version of appendix B.  The terms of 
that appendix were set forth in the memo of September 
10.  Our colleague says that ﬁinadvertent error is the only 
explanationﬂ for the Union™s assembly of the document.  
Although this is a plausible explanation, it is clearly not 

the only one.  Phrased differently, there is a legitimate 
issue as to what was intended. 
As noted above, there was also a change in copays and 
in covered benefits.
  However, contrary to our col-
league™s assertion, these matters are not set forth in ap-
pendix B or in the contract.
  The ﬁzipper clauseﬂ argua-
bly waives the Union™s right to bargain with respect to 

matters not in the contract. 
Our colleague relies on 
St. Vincent Hospital
, 320 
NLRB 42 (1995), for the proposition that the matters 
herein are ﬁin the contract.ﬂ 
 However, that case actually 
supports our view.  There, the Board considered whether 
the employer, by changing health plans, had unlawfully 
modified health insurance provisions that, unlike the 
provisions in this case, were explicitly included in the 
contract.  The Board said th
at the issue of whether the 
existing plan was ﬁcontained inﬂ the contract was ﬁpri-
marily a question of discerning the parties™ mutual un-
derstandingﬂ regarding the plan at the time of the change, 
which was essentially a matter of contract interpretation.  
Id. at 42.  That is our point.  In that case, moreover, nei-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64ther party argued that the Board should defer to arbitra-
tion for the interpretation of the contract.
 In sum, the agreement here is not free from ambiguity.  
Since the other factors favoring deferral are present here, 
we shall leave these matters to arbitral resolution. 
ORDER Pursuant to Section 10(c) of the National Labor Rela-
tions Act, the National Labor Relations Board orders that 
the complaint is dismissed, provided that: jurisdiction of 
this proceeding is retained for the limited purpose of en-
tertaining an appropriate and timely motion for further 
consideration on a proper showing that either (a) the dis-
pute has not, with reasonable promptness after the issu-
ance of this Decision and Order, either been resolved by 
amicable settlement in the grievance procedure or sub-
mitted promptly to arbitration; or (b) the grievance and 
arbitration procedures have not been fair and regular or 
have reached a result that is repugnant to the Act. 
 MEMBER LIEBMAN, dissenting. 
The dispositive issue here is whether the collective-
bargaining agreement the parties reached in September 
2001, unambiguously required the Respondent to bargain 
with the Union before changing the terms of employees™ 
health coverage.  Unlike my colleagues, I believe that it 
did and that the Board accord
ingly should not defer this 
case to arbitration und
er the doctrine of 
Collyer Insulated 
Wire, 192 NLRB 837 (1971).
1I. The terms of the 2001 Agreement were established in a 
3-page memorandum of understanding (MOU), which 

the parties signed on August 15, 2001.  That MOU, by its 
terms and format, amended or deleted certain enumerated 
provisions of the prior contract and extended all the oth-
ersŠincluding all of its provisions on health insurance 
coverageŠunchanged.
2  The health coverage provisions 
included Section 10.1, which recited that: 
 The Medical Center agrees to bargain with the Union 
before implementing 
any changes to
 said [health bene-
fit] plan(s).  [Emphasis added.] 
 Those provisions also included the prior contract™s ﬁAppen-
dix B,ﬂ which specified the amounts for weekly employee 
contributions for health insurance premiums. 
                                                          
                                                           
1 See Grane Health Care
, 337 NLRB 432, 436 (2002); 
R.T. Jones 
Lumber, 313 NLRB 726, 727 (1994); 
American Commercial Lines
, 296 
NLRB 622, 623 fn. 8 (1989); 
Teamsters Local 284, 296 NLRB 19, 22Œ
23 (1989); 
Struthers Wells Corp.
, 245 NLRB 1170, 1171 fn. 4 (1979), 
enfd. mem. 636 F.2d 1210 (3d Cir. 1980), cert. denied 452 U.S. 916 
(1981). 
2 As my colleagues appear to agr
ee, the judge was clearly mistaken 
in stating that the MOU changed employee premium contributions. 
During negotiations for the 2001 contract, there was no 
proposal or even discussion of 
any
 changes to existing 
health coverage. 
The new contract, established by the MOU, was duly 
ratified and signed by both parties on September 1, 2001, 
and the record shows that th
ere was no subsequent nego-
tiation or ratification of any later modification of its 
terms.
3With respect to health coverage, the Respondent re-
mained bound by all the preexisting contract terms, in-
cluding the requirement that it bargain before making 
ﬁany changes to said plans,ﬂ and the preexisting em-
ployee premium contribution amounts.
4  Yet the Respon-
dent, less than a month after agreeing to these terms, uni-

laterally imposed increases in employee premium contri-
butions, increases in required copays for visits to health 
care providers, and additional changes in covered bene-
fits.  When the Union™s representative challenged this 
action as impermissible, the responsible management 
official admittedly replie
d ﬁMea culpa.ﬂ  The Respon-
dent™s witness also admitted at the hearing that it had 
given the Union notice and bargained over such changes 
in the past. 
II. It is hard to imagine how 
the 2001 agreement could be 
any plainer.  No purpose, then, is served by deferring to 
arbitration. 
The Respondent contends that Section 10.1™s ban on 
ﬁanyﬂ unilateral ﬁchanges to the plansﬂ applies only to 

changes entirely from one ﬁplanﬂ to another.  The major-
ity finds this interpretation ﬁplausible.ﬂ  It is refuted, 
however, by the plain language of the agreement, as well 
as the parties™ bargaining history.  As a matter of com-
mon usage, ﬁany changes 
toﬂ a thing necessarily includes 
changes in the thing™s elements, here changes to the 
terms of the plansŠand not just a change 
of plans.  Had 
the parties intended to cover only changes from one plan 
to another, they surely would have used different lan-
guage.  It also violates common sense to conclude that 
the Union would have intended to require bargaining 
 3 There is no evidence or contention that the Respondent and the Un-
ion discussed changes with respect 
to health coverage after the new contract was ratified and signed on 
September 1, 2001.  My colleagues 
point out that the union representa
tive later attached an ﬁAppendix Bﬂ 
containing different employee premium contributions to the draft she 
sent to the printer in November.  
But given the importance of the sub-
ject, there is no reasonable basis for my colleagues™ speculation that the 

Union, merely ﬁby assembly of th
e document,ﬂ agreed to any of the 
Respondent™s unilateral changes.  Inadvertent error is the only logical 
explanation for the inclusion of ﬁAppendix B.ﬂ 
4 For this reason, my colleagues are 
incorrect in stating that copays and covered benefits ﬁwere not set 
forth in Appendix B or in the con-
tract.ﬂ  CARITAS GOOD SAMARITAN MEDICAL CENTER 65only when the Respondent repl
aced one health plan with 
anotherŠa step that might not have affected employees™ 
coverage or pocketbooksŠand not when the Respondent 
changed the actual terms of coverage and the cost to em-
ployees.
5  My colleagues point out
 that a change from 
one health plan to another can involve alterations in cov-

erage, premiums, and benefits, and that a union would 
therefore be ﬁparticularly concernedﬂ about such a 
change.  That is not in dispute.  Rather, the point is that a 
union would undoubtedly be concerned about any one of 
those specific alterations and that the Union here clearly 
did not intend to exclude them from the prohibition on 
unilateral changes.
 The Respondent™s crabbed reading of Section 10.1 is 
based on its assertion that prior to 2001, with respect to 
health coverage, the parties bargained only over changes 
from one plan to another.  This assertion, in turn, relies 
on selected excerpts from the r
ecord of the parties™ bar-
gaining history from 4 years earlier.  However, even as-
suming that such extrinsic evidence could be consid-
ered,6 the Respondent conveniently ignores the parties™ 
more recent negotiations in 2
000.  At that time, as the 
Union and Respondent witnesses agreed, the Respondent 
gave notice of and bargained over all of its proposed 
changes in health coverage, not just over changes to new 
health plans.  My coll
eagues accept the Respondent™s 
conclusory assertion that the negotiations in 2000 in-
volved only a change from a commercial health plan to a 
self-insured plan, but the record shows otherwise.
7  In                                                           
                                                                                             
5 In addition to prohibiting ﬁany ch
ange toﬂ the health plans, Sec. 
10.1 barred the Respondent from redu
cing ﬁthe Medical Center™s con-
tributions to the plan(s), which are outlin
ed in Appendix B.ﬂ  My col-
leagues point out that the bar pert
aining specifically to contributions 
does not refer to employee contributi
ons.  In fact, however, appendix B 
in both the prior and the 2001 contracts ﬁoutlinedﬂ only employee con-
tributions, not the Respondent™s.  Ac
cordingly, the explicit bar against 
changes in contributions cannot be read to authorize unilateral changes 
in employee contributions.
 6 As the judge correctly noted, in view of the unambiguous terms of 
the contract, such extrinsi
c evidence was irrelevant. 
7 Mary Leveille, the Union™s represen
tative, testified that in the fall of 2000, the Respondent notified the Union that it was considering 
changes in employee premium contribution rates ﬁand they asked us to 
bargain with them over those change
s, so we met with the hospital™s 
counsel and their vice president of human resources . . . to discuss the 
changes in the plan 
and the monthly premiums
, and this [appendix B in 
the 2000 contract] is the document that we came out with.ﬂ  Similarly, 
Sarah Jackson, the Respondent™s director of human resources, testified 
that the vice president of human re
sources had ﬁdiscussions with the 
Union concerning changes in the health care premiums 
and changes in the plan.ﬂ  My colleagues™ purported distinction between the parties™ 
ﬁdiscussion of premiumsﬂ and ﬁan intent to bargain over premiums,ﬂ 

and their attempt to characterize em
ployees™ weekly insurance premium 
contributions as correlated only to 
bargaining over a change from one 
entire plan to another, has no factual 
basis.  The point, in any case, is 
that the parties™ past bargaining 
history does not, as the Respondent 
contends, support its contention that 
the contract™s requirement of bar-
any case, it is well established that a union™s acquies-
cence to a particular change in a term of employment 
does not waive its right to bargain over similar changes 
in the future.
8Finally, because the Respondent™s actions involved 
terms of employment established by the agreement and 
violated a specific contractual prohibition against unilat-
eral changes of those terms, I reject the majority™s sug-
gestion that the ﬁzipper clauseﬂ in the agreement ﬁargua-
bly waives the Union™s right to bargain with respect to 
matters not in the contractﬂ and somehow might author-
ize the Respondent™s actions.  The matters at issue here 
were ﬁin the contractﬂ and thus could not be unilaterally 
changed.  See 
St. Vincent Hospital
, 320 NLRB 42, 42 
(1995). 
I predict an arbitrator will make short work of the Re-
spondent™s arguments.  But that is exactly why we need 

not defer to arbitration and should instead find that the 
Respondent violated Sectio
n 8(a)(5) of the Act. 
 Avrom J. Herbster, Esq., 
for the General Counsel
. Geoffrey P. Wermuth, Esq. 
(Murphy, Hesse, Toomey & Le-
hane), 
of Boston, Massachusetts, for the Respondent.
 Mary Ellen Leveille, Representative, 
of Hyannis, Massachu-
setts, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
EARL E. SHAMWELL JR., Administrative Law Judge.  
This matter was heard by me in
 Boston, Massachusetts, on June 
17, 2002, upon a complaint dated February 28, 2002, charging 
Caritas Good Samaritan Medical Center (the Respondent), with 
violations of Section 8(a)(1) an
d (5) of the National Labor Re-
lations Act (the Act).  This complaint was based on charges 
filed by the SEIU, Local 767, Hospital Workers Union, AFLŒ
CIO (the Union), on November 11, 2001, and as amended on 
February 28, 2002, with the National Labor Relations Board 
(the Board) in Region 1.  The complaint charges that the Re-
spondent violated Section 8(a)(1
) and (5) of the Act by chang-
ing benefits, including copays, offered under the health insur-

ance plans provided for in the collective-bargaining agreements 
in effect between the Respondent and the Union. 
On March 7, 2002, the Respondent timely filed its answer 
admitting, among other things, the 
jurisdictional allegations, the 
labor organization status of the 
Union, the agent or supervisory 
status of Sarah Jackson, director of human resources, and Joan 
C. Carroll, benefits and compensation manager.  The Respon-
dent generally denied committing any unfair labor practices and 
asserted certain defenses. 
 gaining over ﬁany changes to said pl
ansﬂ is limited solely to changes 
from one plan to another. 
8 E.g., 
Georgia Power
, 325 NLRB 420, 421 fn. 9 (1998); 
Midwest Power Systems, 323 NLRB 404, 407 (1997), enfd. mem. denied on 
other grounds 159 F.3d 636 (D.C. Cir. 1998); 
Bath Iron Works
, 302 
NLRB 898, 900Œ901 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66Based on my review and consideration of the entire record of 
this case and my observation of the witnesses and their de-
meanor, as well as the argumen
ts and briefs of the General 
Counsel and Respondent,
1 I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent is engaged in the operation of a hospital 
providing inpatient and outpatien
t medical care in Brockton, 
Massachusetts.  Annually, th
e Respondent, in conducting its 
business operations of providing medical care, derived gross 
revenues in excess of $250,000 
from the Brockton, Massachu-
setts hospital, and purchased and 
received at this hospital goods 
valued in excess of $5000 directly from points outside the 
Commonwealth of Massachusetts. 
 The Respondent admits, and 
I find and conclude, that at al
l times material, it is, and has 
been, an employer engaged in
 operations aff
ecting commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
has been a health care institution within the meaning of Section 
2(14) of the Act. 
II.  LABOR ORGANIZATION 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR ALLEGATIONS 
A.  Background 
The Respondent operates a hosp
ital that provides inpatient 
and outpatient care for the Broc
kton, Massachusetts region.  
The Union represents two portions of the Respondent™s em-
ployees, the technical unit and the service clerical unit.  The 
Union has been the exclusive collective-bargaining representa-
tive of the technical unit for 6 years and the exclusive collec-
tive-bargaining representative of the service clerical unit for 3 
years.  The collective-bargaini
ng agreements (CBAs), the Un-
ion has bargained for the units are identical in content, except 

for the commencement and expiration dates of the agreements.
2  The Respondent and the Union began negotiating on the current 
contract in November 2000, and settled in approximately Sep-
tember 2001.  The current contract provides the unit employees, 
among other things, with health insurance benefits, with the 
Respondent agreeing to contribute 
a certain amount to cover the 
costs of the insurance premiums, and the employee agreeing to 

cover a portion of the costs through a ﬁco-pay.ﬂ
3  During the 
most recently concluded contract negotiations, there was no 

proposal put forth, or discussion of modifying, or amending the 
existing health insurance benefit plan. 
                                                          
 1 The Charging Party did not submit a separate brief.
2 Under article 27 of the ﬁUnion Contract,ﬂ the duration of the CBA 
for the technical unit runs from January 1, 2001, to December 31, 2003, 
while the duration of service/clerical unit™s CBA runs from January 1, 
2002, to December 31, 2004.  (GC Exh. 2.)
3 The amount of the deductions made from the employees™ weekly 
pay is listed in the contract in ﬁA
ppendix B.ﬂ  This appendix lists the 
rates for the two insurance plans th
e employer offers, as well as the 
rates for part-time and full-time em
ployees, and the rates for individual 
and family coverage.
B.  Preliminary Discussion 
of the Legal Principles 
Applicable to the 8(a)(5) and (1) Allegations 
An employer™s unilateral change to a matter that is a subject 
of mandatory bargaining under Section 8(d) of the Act is a 
violation of the duty to bargai
n collectively, as required by 
Section 8(a)(5) of the Act.  
NLRB v. Katz, 369 U.S. 736 (1962).  
Insurance benefits for employees are considered among those 
matters that are subjects of mandatory bargaining, and an em-
ployer™s unilateral modification of such benefits constitutes an 
unfair labor practice.  Allied Chemical & Alkali Workers of 
America, Local 1 v. Pittsburgh Plate Glass Co.
, 404 U.S. 157 
(1971).  Any material, substantia
l, or significant changes made 
by an employer to an employee™s health insurance benefits is 
considered a violation of Section 8(a)(5) and (1) if that em-ployer has not first provided the employees™ bargaining repre-
sentative notice and an opportunity to bargain.  
Pioneer Press
, 297 NLRB 972, 976 (1990).  If it is argued that the Union has 

waived the right to bargain over 
mandatory subjects of bargain-
ing, the waiver must be 
clear and unmis
takable.  Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708 (1983). 
The Board may defer issues involving an interpretation of 
contract language to arbitrati
on when the meaning of the lan-
guage is unclear and would best be determined by an arbitrator 

with expertise in the field.  
Collyer Insulated Wire
, 192 NLRB 837, 842 (1971).  However, when the language at issue is clear 
and unambiguous, the interpretative 
skills of an arbitrator are 
unnecessary, and the Board is thereby not required to defer the 
issue to arbitration.  
Grane Health Care, Inc.
, 337 NLRB 432, 
436 (2002).  Further, when an em
ployer repudiates a collective-
bargaining agreement by modi
fying terms which involve a 
subject of mandatory bargaining, it is within the Board™s au-

thority to deem such 
modification a violation of Section 8(a)(5) 
and (1).  Oak Cliff-Golman Baking Co.
, 207 NLRB 1063, enfd. 
405 F.2d 1302 (5th Cir. 1974), cert. denied 423 U.S. 826 
(1975). C.  The Respondent™s Alleged Unilateral Changes 
to Health Insurance Benefits 
Mary Ellen Leveille testified at the hearing; she is a repre-
sentative for the Union and has been employed by the Union 
since 1997.  As a union representativ
e, Leveille stated that she 
currently is the lead negotiator for the technical unit and the 
service clerical unit at the Re
spondent™s hospital (the Medical 
Center), and was the lead negotiator of the current contract 

between the Union and the Medical Center.  Leveille assisted in 
the negotiations of the two prior contracts of the Union with the 
Medical Center, but did not ha
ve a representational role. 
According to Leveille, the la
st bargaining session between 
the parties occurred in August 2001.  On about August 15, 
2001, Leveille and Sarah Jackson, for the Respondent, signed a 
memorandum of agreement for 
the contract, signifying the 
amendments to be made to the appropriate sections in the prior 
contract.  Regarding the health plan, this memorandum of 
agreement indicated that the em
ployee would pay 36 percent of 
the cost of the health insurance coverage and the Respondent 

would cover the remaining 64 percent.  In comparison to the 
prior contract, this translated into roughly a $2 increase, 
weekly, in the individual rate for the Harvard Pilgrim Health 
 CARITAS GOOD SAMARITAN MEDICAL CENTER 67Care plan, and a $4 to $6 increase in the family rate, depending 
on whether the employee is part time or full time.  With the 
amendments agreed upon and ratified by the union member-
ship, Leveille made the appropriate changes to the existing 
contract and sent it to the Respondent for review.  The Respon-
dent then signed off on the am
endments, thereby settling the 
contract on September 1, 2001. 
In late October, Leveille approximated the date at Octo-
ber 24, 2001, Leveille was presented with a memo from the 

Respondent regarding changes in health insurance.  According 
to Leveille, Mary Ellen Quigle
y, a union chairperson, brought 
the memo to Leveille™s attention at a steward™s training session.  
Quigley provided Leveille with
 a copy of the document given 
to the employees and asked Levei
lle if she knew anything about 
the memo.  Leveille told Quigley that she did not, but that she 
would look into the matter immediately. 
Dated September 10, 2001, the memo,
4 in essence, ﬁhigh-
lightsﬂ the changes to be made on October 1, 2001, to the 
health plans the Respondent offe
rs employees.  The change the 
memo indicates is an increase beyond the negotiated changes in 
employee copayments for both the Tufts Health Insurance and 
Harvard Pilgrim Health Plan.  Specifically, copayments under 
the Tufts plan for office visits increased from $3 to $8, from 
$25 to $50 for emergency room visits, and from $0 to $100 for 
inpatient treatment.  For thos
e covered under the Harvard Pil-
grim plan, copays for office visits increased from $10 to $15, 
and emergency room copays increased from $30 to $75.  Fur-
ther, for those covered by the Harvard Pilgrim plan, the memo 
notes a decrease in the amount of
 days an employee can receive 
physical, speech, or occupational therapy and an increase in the 
price of durable medical equipm
ent and prosthetic equipment. 
Leveille testified that
 she called the Respondent™s director of 
human resources, Sarah Jackson, on October 25 or 26, 2001, 
regarding the memo and its cha
nges to the employees™ health 
insurance plan.  According to 
Leveille, she as
ked Jackson, ﬁWhat™s going on?  I knew nothing about this change.ﬂ  To 
which Jackson responded, ﬁMea culpa.ﬂ  Leveille
 stated that she then stated to Jackson that the Respondent already had a 
National Labor Relations Board 
posting up in the Medical Cen-ter for not bargaining in good faith with the Union and that she 
(Leveille) could not believe th
at the Respondent would make 
changes to something for the bargaining unit without notifying 
us [the Union] or bargaining over it.
5  As Leveille recalled the 
conversation, Jackson did not offer any reason for the alleged 
actions and simply apologized to 
Leveille.  Leveille then asked 
Jackson to send a copy of the memo to the Local directly from 
the Respondent™s human resources
 department, which Jackson 
did.  Leveille stated that once she had received the memo from 

the human resources department, she proceeded to file the pre-
sent unfair labor practice charges with the National Labor Rela-
tions Board.
6                                                          
                                                           
4 See GC Exh. 7, a copy of the memorandum which was addressed 
to all benefit-eligible employees of the Respondent.
5 See GC Exh. 8, settlement agreement between the hospital and the 
Union.6 In testimony for the Respondent, 
Sarah Jackson, the Respondent™s 
director of human resources, corroborated Leveille™s recitation of the 
facts leading up to the filing of 
the unfair labor practice charges.
In addition to her recollection 
of the above events, Leveille 
testified that at no time between bargaining and her conversa-
tion with Jackson did she receive notice of the changes in the 
health care plan, nor did anyone else from the Union™s office 
receive such notification.  She also noted that it was the usual 
practice of the Respondent and th
e Union to email or call one 
another in order to give notice of a possible change and the 
need to bargain.  Leveille st
ated that the Respondent did not 
follow this practice and did not notify the Union of a possible 

change in the terms of the health insurance plan for purposes of 
bargaining.  Leveille did conced
e that some members of the 
unit had seen the memo before Leveille had been presented 
with it, and that she had never 
told the Respondent that notice 
must go directly to her and not the union stewards or chairper-
sons. Discussion and Analysis 
The General Counsel alleges th
at the Respondent unilaterally changed the health insurance be
nefits of bargaining unit em-ployees without bargaining with the Union by increasing em-
ployee copays, in violation of S
ection 8(a)(5).  In response to 
these allegations, the Respondent 
asserts that the General Coun-
sel has failed to show that th
e Respondent has made a unilateral change under Section 8(a)(5), or
 otherwise unlawfully modified 
the contract, and that the Union has waived its right to bargain 
over changes in the health insurance rates.  Further, the Re-
spondent argues that the issue brought before the Board in the 
present case should be deferred to the current CBA™s grievance 
and arbitration procedure.
7The Respondent does not challenge Leveille™s version of the 
facts surrounding the charges, but contends that the case should 
be deferred to arbitration because the CBA supports its inter-
pretation that the Respondent 
is only required to notify the 
Union if and when it elects to change from one health insurance 
plan to another, and not merely upon a shift in insurance copay 
rates.  The language the Respond
ent relies upon, section 10.1 of 
the CBA with the Union, states: ﬁThe Medical Center agrees to 
bargain with the Union before
 implementing any changes to 
said plan(s) and not to lower the Medical Center™s contribu-
tion(s) to the plan(s) which are outlined in Appendix B.ﬂ 
In support of its deferral argument, the Respondent cites 
Burns Security Services v. NLRB
, 146 F.3d 873 (D.C. Cir. 
1998).  In Burns, the court stated
 that when an employer plau-
sibly claims that there is a contractual justification for changes 
the employer makes in the terms and conditions of employ-
ment, the Board should defer the 
case to arbitration so as to 
allow the parties to exhaust their contractual remedies.  Id. at 

877.  In my view, however, 
Burns
 is distinguishable from the present case. 
In Burns, the employer decided to forgo holiday pay for em-
ployees receiving workers™ compensation after learning that 

State law allowed it to do so.  After the change was made, the 
union filed 8(a)(5) charges, alle
ging that the elimination of 
holiday pay for those receiving workers™ compensation was a 
unilateral change.  The contract 
language in question stated, ﬁIn 
 7 This grievance and arbitration procedure is enumerated under art. 
18 of the current CBA.
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68order to receive [holiday pay], the employee must fully com-
plete his last regularly scheduled work day before the holiday 
itself and first regularly scheduled work day after the aforesaid 
holidays [sic].ﬂ  Id. at 874.  The issue of whether employees on 
workers™ compensation would receive holiday pay was not 
expressly addressed in the CBA, and both parties argued that 
the language supported their position. 
In the instant case, the Genera
l Counsel does not argue that 
the terms regarding health insurance rates are implied or ﬁextra-
contractual.ﬂ  The General Counsel asserts that the contract 
language concerning health insura
nce benefits is not only ex-
pressed but is clear and unambi
guous.  I agree with the General 
Counsel.  Notably, section 10.1 
clearly states that the Respon-
dent will bargain with the Union before making any changes in 
the plan(s) and, further, that the Respondent will not lower their 
rate of contribution as outlined in ﬁAppendix B.ﬂ  Appendix B 
clearly identifies the rate of de
ductions taken from the weekly 
salaries of employees receiving health insurance benefits, ac-
cording to the plan under which the employee is covered.  In 
my view, there is no question that
 this very specific language in 
appendix B addresses the issue of what the employees are ex-

pected to pay for insurance benefits under the terms and condi-
tions of the CBA.  In such instances where the contract lan-
guage is clear and unambiguous, th
e Board is not required to 
defer the matter to arbitration and may interpret the language in 
order to determine if the Res
pondent has violated the Act.  
Struthers Wells Corp.
, 245 NLRB 1170, 1171 (1979), enfd. 636 
F.2d 1210 (3d Cir. 1980), cert. denied 452 U.S. 916 (1981). 
Further, resolving the issue of
 whether or not this language 
allows the Respondent to unilatera
lly change the rate of copay 
for employees does not, in my view, require the expertise of an 

arbitrator conversant in practices of the industry.  Appendix B 
clearly delineates the copay rates for employees, making the 
interpretative skills of an arbitrator unnecessary.  
Grane Health Care, Inc., supra. It is my view that the expr
essed contract language in ques-tion is clear and unambiguous.  Acco
rdingly, I find that deferral 
is not appropriate or warranted, 
and that the matter here falls 
squarely and properly within the Board™s jurisdiction, as it is 
the Board™s duty to promote industrial peace by encouraging, 
and thereby enforcing, the collec
tive-bargaining process.  See 
Collyer Insulated Wire
, supra. The Respondent also contends that the Union has waived its 
right to bargain over a change in the rate of employee copays.  

The Respondent acknowledges that such a waiver must be clear 
and unmistakable and argues that an express waiver by the 
Union may be gleaned from the bargaining history between the 
parties and the parties™ past pr
actices.  In support, the Respon-
dent introduced notes from past bargaining sessions.
8  How-                                                          
                                                           
8 At the hearing, the Respondent introduced the notes from previous 
bargaining sessions during the testimony of Michael Bertoncini, an 
attorney who assisted the Respondent in negotiations with the Union in 1997.  Bertoncini had kept the barg
aining notes the Respondent submit-
ted as evidence and testified at hearing on the content of his notes and 
exchanges that took place between 
the Respondent and the Union dur-ing the 1997 negotiations.  Bertonci
ni™s testimony on these previous 
bargaining sessions, as well as the 
Respondent™s other exhibits relating 
to previous negotiations, is, in
 my view, extrinsic evidence.
ever, the Board has held when the parties have agreed upon 
contract provisions that are 
clear and unambiguous, extrinsic 
evidence is irrelevant and 
will not be considered.  America 
Piles, Inc.
, 333 NLRB 1118, 1119 (2001); NLRB v. Electical 
Workers Local 11
, 772 F.2d 571, 575 (9th Cir. 1985).  Accord-ingly, I would reject this argument, and would find and con-
clude that the Union did not waive its right to bargain over 
changes in the amounts of employee copays.
9Based on the foregoing, I would find and conclude that the 
Respondent violated Section 8(a
)(5) of the Act by unilaterally 
changing a mandatory subject of
 bargaining without providing 
the Union an opportunity to bargain over the issue.  
U.S. v. Katz, supra; Allied Chemical & Alkali Workers of America, 
Local Union No. 1 v. Pi
ttsburgh Plate Glass Co.
, supra. CONCLUSIONS OF LAW 
1.  Good Samaritan Medical Ce
nter, the Respondent herein, 
is an employer engaged in commerce within the meaning of the 
Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By unilaterally making chan
ges to health insurance bene-
fits, a mandatory subject of bargaining, the Respondent violated 
Section 8(a)(5) and (1) of the Act. 
4.  By the aforesaid conduct, the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 

of the Section 2(6) and (7) of the Act. 
5.  For purposes of the present order, the Respondent has not 
violated the Act in any other way, manner, or respect. 
Having found that the Respondent has engaged in certain un-
fair labor practices in violation of Section 8(a)(1) and (5) of the 
Act, I find that it must be ordered to cease and desist and to 
take certain affirmative action designed to effectuate the poli-
cies of the Act.  In effectuating the Act™s objectives to facilitate 
the productive resolution of industrial disputes and to safeguard 
the nation™s commerce from injury, I find the following actions 
appropriate. In light of the Respondent™s unilateral changes to the health 
insurance benefits bargained for 
by the employees, I order that 
the Respondent immediately rescind these unilateral changes to 

health insurance benefits and provide those benefits bargained 
for by the employees.  The 
Respondent shall make unit em-
ployees whole for the loss they have suffered as a result of the 
unilateral increase in the cost of copayments and the unilateral 
decrease in therapy and rehabil
itation coverage by reimbursing.  
The Respondent shall make unit em
ployees whole by paying all 
health insurance contributions 
required under the current con-
tract the Respondent has with 
unit employees, which took ef-
fect October 1, 2001, to the extent
 that such payments have not been made, or that employees have not been made whole for 

their ensuing medical expenses.  This shall include reimburs-
ing, with interest, all employees
 who have had to pay medical 
expenses exceeding those copaym
ents agreed upon by the Re-
spondent in the current contract, 
as a result of the Respondent™s 
 9 I further note that the General Counsel correctly asserts that the 
CBA itself excludes the use of parol ev
idence, as article 25 states that, 
ﬁno prior agreements or understandings
, oral or written, shall be con-
trolling or in any way affect the re
lations between the parties . . . .ﬂ
 CARITAS GOOD SAMARITAN MEDICAL CENTER 69unlawful unilateral change.  The Respondent shall continue to 
make such contributions to the respective health insurance 
plans until the parties negotiate 
a new contract in good faith, or 
they reach an impasse.  
Imperial House Condominium, Inc.
, 279 NLRB 1225, 1228 (1986). 
[Recommended Order omitted from publication.] 
   